FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 27, 2021

                                     No. 04-19-00509-CR

                                 Elizabeth Ann MARTINEZ,
                                           Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR9024B
                        Honorable Jefferson Moore, Judge Presiding


                                       ORDER
        On October 28, 2020, this court notified the parties that this appeal would be advanced
for on briefs submission on December 8, 2020, to the following panel: Justice Rebeca C.
Martinez, Justice Beth Watkins, and Justice Liza A. Rodriguez. Our October 28, 2020
notification is hereby WITHDRAWN.

       This appeal will be advanced for ON BRIEFS submission on February 17, 2021, to the
following panel: Justice Beth Watkins, Justice Liza A. Rodriguez, and Justice Lori L.
Valenzuela.


       It is so ORDERED January 27, 2021.

                                                                 PER CURIAM



       ATTESTED TO:_________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT